 Case 2:19-cv-09502-DMG-KS Document 16 Filed 12/26/19 Page 1 of 2 Page ID #:57




 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9
                               CENTRAL DISTRICT OF CALIFORNIA
10
     JOSE BRAMBILA,                                Case No.: CV 19-9502-DMG (KSx)
11
                                                   ORDER CONTINUING
12                Plaintiff,                       SCHEDULING CONFERENCE [50]
13
                  vs.
14
15   CITY OF LOS ANGELES; JUAN
     ZENDEJAS, an individual; RUDOLPH
16
     RIVERA, an individual; and DOES 1-10,
17
18                Defendants.

19
20
21         The Court, having considered the parties’ Stipulation and Request for Continuance
22   of the Scheduling Conference, and for good cause shown, hereby ORDERS:
23         1.     That the Scheduling Conference currently scheduled for January 24, 2020 at
24   9:30 a.m. is hereby continued to March 20, 2020 at 9:30 a.m.
25         2.     That the Scheduling Meeting of Counsel shall take place at least twenty-one
26   (21) days in advance of the Scheduling Conference. The parties shall prepare a jointly
27   signed report to be submitted to the Court no less than fourteen (14) days before the
28   Scheduling Conference.


                                                 -1-
 Case 2:19-cv-09502-DMG-KS Document 16 Filed 12/26/19 Page 2 of 2 Page ID #:58




 1        3.   Counsel for Plaintiff shall give notice to all parties.
 2        IT IS SO ORDERED.
 3
 4   DATED: December 26, 2019                    ________________________________
 5                                               DOLLY M. GEE
                                                 UNITED STATES DISTRICT JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
